          Case 1:20-cv-00267-JHR Document 11 Filed 04/03/20 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

LELAND T. TAYLOR,

               Plaintiff,

v.                                                                     No. 1:20-cv-00267-JHR

MICHELLE LUJAN GRISHAM, et al.,

               Defendants.

 MEMORANDUM OPINION AND ORDER GRANTING MOTION TO PROCEED IN
FORMA PAUPERIS AND GRANTING LEAVE TO FILE AN AMENDED COMPLAINT

       THIS MATTER comes before the Court on Plaintiff’s Application to Proceed in District

Court Without Prepaying Fees or Costs, Doc. 3, filed March 24, 2020 (“Original Application”),

Plaintiff’s Amended Civil Rights Pursuant to 42 U.S.C. § 1983, Doc. 7, filed March 24, 2020

(“Amended Complaint”), Plaintiff’s Motion for Emergency Injunctive Relief, Doc. 8, filed March

24, 2020, and Plaintiff’s Amended Application to Proceed in District Court Without Prepaying

Fees or Costs, Doc. 10, filed March 30, 2020 (“Amended Application”).

Application to Proceed in forma pauperis

       The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that the Court

may authorize the commencement of any suit without prepayment of fees by a person who submits

an affidavit that includes a statement of all assets the person possesses and that the person is unable

to pay such fees.

       When a district court receives an application for leave to proceed in forma pauperis,
       it should examine the papers and determine if the requirements of
       [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted. Thereafter,
       if the court finds that the allegations of poverty are untrue or that the action is
       frivolous or malicious, it may dismiss the case[.]

Menefee v. Werholtz, 368 Fed.Appx. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox, 305 F.2d 58,

60 (10th Cir. 1962). “The statute [allowing a litigant to proceed in forma pauperis] was intended
            Case 1:20-cv-00267-JHR Document 11 Filed 04/03/20 Page 2 of 5



for the benefit of those too poor to pay or give security for costs....” Adkins v. E.I. DuPont de

Nemours & Co., 335 U.S. 331, 344 (1948). While a litigant need not be “absolutely destitute,”

“an affidavit is sufficient which states that one cannot because of his poverty pay or give security

for the costs and still be able to provide himself and dependents with the necessities of life.” Id.

at 339.

          The Court grants Plaintiff’s Application to Proceed in District Court Without Prepaying

Fees or Costs. Plaintiff signed an affidavit stating he is unable to pay the costs of these proceedings

and provided the following information: (i) Plaintiff’s total monthly income is $963.00; (ii)

Plaintiff's monthly expenses total $870.00; and (iii) Plaintiff has $300.00 in cash and $300.00 in a

bank account. The Court finds that Plaintiff is unable to pay the costs of this proceeding because

his total monthly expenses are approximately equal to his low monthly income.

          Because it is granting Plaintiff’s Amended Application, the Court denies Plaintiff’s

Original Application as moot.

The Complaint

          Plaintiff alleges that Defendant Lujan Grisham “has ordered the closures of churches,

restaurants, bars, social gathering locations and ‘non-essential’ businesses which has deprived me

of my right to worship as I see fit, assembly, and other rights guaranteed under the US

Constitution.” Amended Complaint at 1. The Amended Complaint states the Order is attached to

the Amended Complaint, but the attachment to the Amended Complaint is a news article. See

Amended Complaint at 7-8. Defendant Lujan Grisham’s Order is not attached. Plaintiff seeks

“Emergency Injunctive Relef [sic]. To declare the Order(s) null and void and prevent the state

from imposing them.” Amended Complaint at 5.

Motion for Emergency Injunctive Relief

          Plaintiff’s Motion for Emergency Injunctive Relief states, in its entirety:

                                                    2
          Case 1:20-cv-00267-JHR Document 11 Filed 04/03/20 Page 3 of 5



        Comes now, Leland T. Taylor, pro-se plaintiff, a New Mexico citizen and others
        who are being permanently and irreparably damaged by the loss of constitutional
        rights from the actions of the Defendants. It is requested of this court to issue an
        immediate emergency injunction of the force of the attached Order which removes
        the protections of the First, Fourth, and Fourteenth Amendments of the US
        Constitution and causes permanent and irreparable harm to the citizens of New
        Mexico. It is requested of the court to reinstate the protections of the US
        Constitution by ordering the Order be null and void.

Doc. 8 at 1. There was no “Order” attached to the Motion.

Proceeding in forma pauperis

        Plaintiff is proceeding in forma pauperis. The statute governing proceedings in forma

pauperis states "the court shall dismiss the case at any time if the court determines that … the

action … fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see also

Webb v. Caldwell, 640 Fed. Appx. 800, 802 (10th Cir. 2016) ("We have held that a pro se complaint

filed under a grant of ifp can be dismissed under § 1915(e)(2)(B)(ii) for failure to state a claim …

only where it is obvious that the plaintiff cannot prevail on the facts he has alleged and it would

be futile to give him an opportunity to amend").

        The Complaint and the Motion for Emergency Injunctive Relief fail to state a claim upon

which relief can be granted. Rule 65 states:

        The court may issue a preliminary injunction only on notice to the adverse party.
        ….

        The court may issue a temporary restraining order without written or oral notice to
        the adverse party or its attorney only if:

         (A) specific facts in an affidavit or a verified complaint clearly shows that
             immediate and irreparable injury, loss, or damage will result to the movant
             before the adverse party can be heard in opposition; and

         (B) the movant’s attorney certifies in writing any efforts made to give notice and
             the reasons why it should not be required.

Fed. R. Civ. P. 65(a)-(b). Plaintiff has not: (i) shown that he has given notice to the adverse parties;

(ii) submitted an affidavit or a verified complaint setting forth specific facts clearly showing that

                                                   3
          Case 1:20-cv-00267-JHR Document 11 Filed 04/03/20 Page 4 of 5



immediate and irreparable injury, loss, or damage will result to Plaintiff before the adverse parties

can be heard in opposition; and (iii) certified in writing any efforts made to give notice to the

adverse parties and the reasons why it should not be required.

       While the Complaint can be dismissed under § 1915(e)(2)(B)(ii) for failure to state a claim,

it is not obvious that it would be futile to give Plaintiff an opportunity to amend.

Service on Defendants

       Plaintiff is proceeding in forma pauperis pursuant to 28 U.S.C. § 1915 which provides that

the “officers of the court shall issue and serve all process, and perform all duties in [proceedings

in forma pauperis]”). 28 U.S.C. § 1915(d). The Court will not order service at this time because

Plaintiff has not stated a claim upon which relief can be granted and because Plaintiff has not

provided the Defendants' addresses. The Court will order service if: (i) Plaintiff files an amended

complaint that states a claim; and (ii) files a motion for service which includes the address of each

Defendant.

Compliance with Rule 11

       The Court reminds Plaintiff of his obligations pursuant to Rule 11 of the Federal Rules of

Civil Procedure. See Yang v. Archuleta, 525 F.3d 925, 927 n. 1 (10th Cir. 2008) (“Pro se status

does not excuse the obligation of any litigant to comply with the fundamental requirements of the

Federal Rules of Civil and Appellate Procedure.”). Rule 11(b) provides:

       Representations to the Court. By presenting to the court a pleading, written
       motion, or other paper--whether by signing, filing, submitting, or later advocating
       it--an attorney or unrepresented party certifies that to the best of the person's
       knowledge, information, and belief, formed after an inquiry reasonable under the
       circumstances:

       (1) it is not being presented for any improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost of litigation;

       (2) the claims, defenses, and other legal contentions are warranted by existing law
       or by a nonfrivolous argument for extending, modifying, or reversing existing law
       or for establishing new law;
                                                 4
          Case 1:20-cv-00267-JHR Document 11 Filed 04/03/20 Page 5 of 5




       (3) the factual contentions have evidentiary support or, if specifically so identified,
       will likely have evidentiary support after a reasonable opportunity for further
       investigation or discovery; and

       (4) the denials of factual contentions are warranted on the evidence or, if
       specifically so identified, are reasonably based on belief or a lack of information.

Fed. R. Civ. P. 11(b). Failure to comply with the requirements of Rule 11 may subject Plaintiff to

sanctions, including monetary penalties and nonmonetary directives. See Fed. R. Civ. P. 11(c).

       IT IS ORDERED that:

       (i)     Plaintiff’s Amended Application to Proceed in District Court Without Prepaying

               Fees or Costs, Doc. 10, filed March 30, 2020, is GRANTED.

       (ii)    Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

               Costs, Doc. 3, filed March 24, 2020, is DENIED as moot.

       (iii)   Plaintiff may file a second amended complaint and an amended motion for

               emergency injunctive relief within 21 days of entry of this Order. Plaintiff shall

               attach to the second amended complaint a copy of the orders he complains about.

               Any motion Plaintiff files shall “state with particularity the grounds and the relief

               sought.” D.N.M.LR-Civ. 7.1(a). Failure to timely file a second amended complaint

               may result in dismissal of this case.




                                              _____________________________________
                                              JERRY H. RITTER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 5
